Woods, J.,
delivered the opinion of the court.
To reverse the judgment of the court below, it will be necessary for us to hold that the revenue agent may sue for taxes due from a delinquent tax-payer on property subject to taxation, which taxes, though required to be assessed in the usual method by the ordinary officer and put upon the assessment-rolls, have never been so assessed or so placed on the rolls.
The recovery is sought for taxes alleged to be due on prop*102erty which, as is charged by the declaration, has escaped taxation. The property, on the averments of the complaint, should have been placed upon the assessment-roll as directed in §498, code of 1880.- If there was such failure on the part of the president and cashier of the bank as is denounced in the said section, then the whole capital stock authorized by the charter should have been assessed by the ordinary officer charged with that duty in the usual method.
Though the revenue agent may not collect — the property never having been assessed — yet the loss alleged to have been sustained by the state by reason of the dereliction of the tax-assessor, if such there was, may now be recovered by suit on the delinquent officer’s bond. The remedies provided by law are ample to protect the interests of the state from detriment, if the law; be only executed in accordance with its plain requirements.
Bearing in mind what we have already said in the case of the State v. Thibodeaux, ante, p. 92, further remark will appear to be superfluous. /

Affirmed.